Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 1 of 11




             EXHIBIT A
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 2 of 11



 1                                 AFFIDAVIT OF JONATHAN HUBER
 2 STATE OF WASHINGTON                           )
                                                 )       ss
 3
     COUNTY OF KING                              )
 4
 5           I, Jonathan Huber, a Task Force Officer with the Federal Bureau of Investigation,
 6 having been duly sworn, state as follows:
 7                                          I.       INTRODUCTION
 8           1.       I am a Detective with the Seattle Police Department and have been so
 9 employed since July 1996. I am also a Task Force Officer with the Federal Bureau of
10 Investigation (“FBI”) and have been so employed since 2012. In that capacity, I
11 investigate violations of the Controlled Substances Act, and related violations.
12           2.       To become a Police Officer, I attended the Washington State Criminal
13 Justice Training Academy. After the successful completion of the academy I worked as a
14 patrol officer for approximately ten years. In 2006 I was made a member of the North
15 Precinct Anti-Crime Team. In 2009 I became a detective with the Seattle Police
16 Department Gang Unit. In 2012 I became a Task Force Officer with the FBI Safe Streets
17 Unit. My training has included the attendance and successful completion of Detective
18 School, Undercover School, Surveillance School, and Anti-Crime Team Training.
19           3.       During my career, I have been involved in over 1500 narcotics arrests as
20 either the primary or assisting officer/detective. I have participated in investigations
21 involving organizations trafficking controlled substances that have resulted in arrests of
22 drug traffickers and seizures of controlled substances. In addition, I have participated in
23 several wire intercept investigations. Because of this experience and training, I am
24 familiar with common methods of investigating drug trafficking and manufacturing
25 organizations, and have become familiar with the methods of operation of drug
26 traffickers and manufacturers, including, but not limited to: their methods of importing,
27 exporting, storing, concealing, and packaging drugs; their methods of transferring and
28 distributing drugs; their use of cellular telephones and telephone pagers; their use of

     Affidavit of TFO Huber in Support of Motion for Protective Order - 1    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 3 of 11



 1 numerical codes, code words, and counter surveillance; and other methods of avoiding
 2 detection by law enforcement.
 3           4.       I am familiar with the various methods of packaging, delivering,
 4 transferring, and laundering drug proceeds. Additionally, through training and
 5 experience, I can identify illegal drugs by sight and texture. I am trained to use a field
 6 test kit to identify the presumptive presence of controlled substances. I have become
 7 familiar with common slang terms and codes used by drug traffickers and their associates
 8 to refer to drugs, money, guns, vehicles, compartments, and other things related to their
 9 drug trafficking. I have learned how they attempt to thwart law enforcement by using
10 code terms, multiple cell phones, concealed compartments, “stash houses,” and other
11 means. I have become familiar with the ways in which drugs commonly are transported,
12 stored, and sold, and in what quantities and at what prices in this area, and how members
13 of a conspiracy communicate with each other. I am also familiar with common ways in
14 which drug traffickers attempt to profit from their illegal activities, by hiding drug
15 proceeds in various places to conceal the illegal source or their ownership, including
16 hiding and transporting bulk cash, sending funds through wire transfers or bank accounts
17 in other persons’ names, or investing in assets placed in other persons’ names.
18 Throughout my law enforcement career, I have spoken with, worked with, and gained
19 knowledge from numerous experienced federal, state, and local narcotics officers.
20                                    II.      PURPOSE OF AFFIDAVIT
21           5.       I make this affidavit in support of motions for entry of protective orders
22 that would allow the United States to maintain custody of the following forfeitable
23 property pending resolution of the criminal cases United States v. Cheatham, et al. (W.D.
24 Wash. Case No. CR18-131-RAJ) and United States v. Morgan, et al. (W.D. Wash. Case.
25 No. CR18-132-RAJ):
26                    a. Approximately $8,175 in U.S. currency, seized from Defendant Johnny
                         Davis on or about June 6, 2018, from a residence in Kent, Washington
27
                         (the “Subject Currency”); and
28

     Affidavit of TFO Huber in Support of Motion for Protective Order - 2    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 4 of 11



 1                    b. One Sig Sauer model P220 .45 caliber semiautomatic pistol bearing
                         serial number G232888, and any associated ammunition (the “Subject
 2
                         Firearm”).
 3           6.       The Subject Currency and the Subject Firearm (collectively, the
 4 “Subject Property”) were seized during the execution of search and seizure warrants at
 5 locations in the Western District of Washington. Those warrants, which are described
 6 further below, were issued on probable cause to believe that the searches would yield,
 7 among other things, evidence and fruits (including currency) of violations of 21 U.S.C.
 8 § 846 (conspiracy to distribute controlled substances), 18 U.S.C. § 924(c) (possession of
 9 a firearm in furtherance of a drug trafficking crime), and 18 U.S.C. § 922(g) (felon in
10 possession of a firearm).
11       7.      Following the seizure of the Subject Property, the Drug Enforcement
12 Administration (“DEA”) initiated administrative forfeiture proceedings against these
13 assets. Administrative claims have been filed against both assets (neither of the claims
14 were filed by defendants named in the above-described criminal cases). Currently, the
15 Subject Currency is in the custody of the United States Marshals Service (“USMS”),
16 and the Subject Firearm is in the custody of the DEA.
17        8.    The United States is pursuing forfeiture of the Subject Property in these
18 criminal proceedings, and I submit this affidavit to provide facts demonstrating probable
19 cause for the continued restraint of these assets. Because I am submitting this affidavit
20 for that limited purpose, I am not including every fact known to me about the defendants,
21 the assets in question, or the larger investigation. The facts in this affidavit are drawn
22 from my personal observations based on my involvement in the underlying investigation,
23 my training and experience, and information I have obtained from other law enforcement
24 officers.
25                                  III.     FORFEITURE AUTHORITY
26
             9.       Under 21 U.S.C. § 853(a), any “person convicted of a violation of [among
27
     other offenses, 21 U.S.C. §§ 841 or 846] punishable by imprisonment for more than one
28 year shall forfeit to the United States, irrespective of any provision of State law—(1) any

     Affidavit of TFO Huber in Support of Motion for Protective Order - 3    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 5 of 11



 1 property constituting, or derived from, any proceeds the person obtained, directly or
 2 indirectly, as the result of such violation; [and] (2) any of the person’s property used, or
 3 intended to be used, in any manner or part, to commit, or to facilitate the commission of,
 4 such violation.”
 5           10.      Under 18 U.S.C. § 924(d)(1), “[a]ny firearm or ammunition involved in or
 6 used in any knowing violation of . . . [18 U.S.C. §§ 922(g) or 924] . . . shall be subject to
 7 seizure and forfeiture.”
 8           11.      Under 28 U.S.C. § 2461(c), “[i]f a person is charged in a criminal case with
 9 a violation of an Act of Congress for which the civil or criminal forfeiture of property is
10 authorized, the Government may include notice of the forfeiture in the indictment or
11 information pursuant to the Federal Rules of Criminal Procedure. If the defendant is
12 convicted of the offense giving rise to the forfeiture, the court shall order the forfeiture of
13 the property as part of the sentence in the criminal case. . . . The procedures in [21
14 U.S.C. § 853] apply to all stages of a criminal forfeiture proceeding.”
15           12.      Under 21 U.S.C. § 853(e)(1)(A), “[u]pon application of the United States,
16 the court may enter a restraining order . . . or take any other action to preserve the
17 availability of property described in [21 U.S.C. § 853(a)] for forfeiture . . . upon the filing
18 of an indictment or information charging a violation of this subchapter . . . for which
19 criminal forfeiture may be ordered under this section and alleging that the property with
20 respect to which the order is sought would, in the event of conviction, be subject to
21 forfeiture under this section.”
22                             IV.      SUMMARY OF PROBABLE CAUSE
23           13.      The criminal cases referenced above arise out of a joint investigation by the
24 Seattle Police Department (“SPD”), FBI, and DEA. These agencies, together with other
25 state and federal law enforcement agencies, have been investigating a Drug Trafficking
26 Organization (“DTO”) headed by Defendants Michael Scott Morgan Jr. and Charles
27 Roland Cheatham. During the investigation, agents debriefed a number of cooperating
28 witnesses, conducted numerous hours of surveillance, and utilized various other law

     Affidavit of TFO Huber in Support of Motion for Protective Order - 4    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 6 of 11



 1 enforcement techniques. Those techniques included numerous controlled buys and
 2 seizures from some of the defendants.
 3           14.      The investigation ultimately led to the use of court-authorized Title III wire
 4 intercepts. In total, agents received authorization to intercept fourteen separate target
 5 telephones, with interceptions occurring between September 2017 and March 2018. The
 6 users of these telephones were identified after conducting physical surveillance in
 7 conjunction with intercepted calls and/or monitoring location data for the target
 8 telephones. The wiretaps and other investigative techniques revealed a massive
 9 conspiracy to distribute large amounts of cocaine and heroin, as well as smaller but still
10 significant amounts of prescription opiates, methamphetamine, and marijuana.
11           15.      The investigation also showed that many of the conspirators had close ties
12 to Seattle-area street gangs, and in particular to the “East Union Street Hustlers”
13 (“EUSH”) and the “Deuce-8” gangs, both local sets of the Black Gangster Disciples
14 (“BGDs”). Members of the conspiracy were also intercepted discussing firearms as well
15 as past violent acts.
16           16.      A more complete description of the underlying investigation is contained in
17 the 217-page affidavit submitted in support of the application for search and seizure
18 warrants issued in W.D. Wash. Case No. MJ18-246-BAT (hereafter, the “Search Warrant
19 Affidavit”), which I incorporate herein by reference.
20           17.      More than one hundred search warrants were executed at the time of the
21 various defendants’ arrests on June 6, 2018, resulting in the seizure of significant
22 amounts of drugs, dozens of firearms, and hundreds of thousands of dollars of U.S.
23 currency—including the Subject Property—as well as the probable cause arrests of
24 other co-conspirators.
25           18.      Based upon my training and experience, and my discussions with other
26 experienced officers and agents involved in drug investigations, I know that drug
27 traffickers frequently keep on hand amounts of United States currency in order to
28 maintain and finance their ongoing narcotics business. They commonly deal in currency

     Affidavit of TFO Huber in Support of Motion for Protective Order - 5    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 7 of 11



 1 because of its untraceable nature. They sometimes convert their illicit currency into
 2 currency equivalents such as cashier's checks and money orders. Traffickers often
 3 conceal in secure locations, such as their residences and vehicles, currency, financial
 4 instruments, precious metals, jewelry, and other items of value which are the proceeds of
 5 drug transactions, and evidence of consequential financial transactions relating to
 6 obtaining, transferring, secreting, or spending large sums of money made from engaging
 7 in drug trafficking activities, and financial books, records, receipts, notes, ledgers, diaries,
 8 journals, and all records relating to income, profit, expenditures, or losses, and other
 9 records showing the management of such assets. Traffickers also often have money
10 counters. Further, drug traffickers often maintain weapons, including guns, ammunition,
11 and body armor, in secure locations such as their residences and vehicles in order to
12 protect their drugs and drug proceeds.
13 A.        Seizure of the Subject Currency
14           19.      Discussed below are circumstances regarding the seizure of approximately
15 $8,175 in U.S. currency from Defendant Johnny Davis on June 6, 2018, in Kent,
16 Washington (i.e., the Subject Currency).
17           20.      In summary, based upon evidence described herein and in the Search
18 Warrant Affidavit, investigators believe that Davis was an ounce-level redistributor of
19 controlled substances. Further evidence of Davis’s activities related to drug trafficking is
20 described at length in the Search Warrant Affidavit at paragraphs 617–18, 620, 633–47,
21 657–58, 662–666, and 696–98.
22           21.      As previously noted, agents obtained numerous search warrants in
23 connection with this investigation, which were executed on June 6, 2018. One of those
24 warrants pertained to a residence associated with Davis located in Kent, Washington.
25 The Kent residence is further addressed in the Search Warrant Affidavit at paragraphs
26 633–47.
27           22.      Agents arrested Davis on June 6, 2018. During a search of the Kent
28 residence, Davis told agents that he had sold small amounts of heroin, methamphetamine,

     Affidavit of TFO Huber in Support of Motion for Protective Order - 6    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 8 of 11



 1 and cocaine. Davis further remarked that he did not make much money from his drug
 2 dealing, and he also told agents that he kept drugs in a dresser in his bedroom. Agents
 3 subsequently located throughout the residence various items appearing to be controlled
 4 substances, including cocaine, heroin, methamphetamine, and marijuana. Agents also
 5 recovered U.S. currency—cumulatively amounting to approximately $8,175 (i.e., the
 6 Subject Currency)—from various locations within the residence, including Davis’s
 7 bedroom and from the pocket of a pair of pants that appeared to belong to Davis. A
 8 photograph of a portion of the Subject Currency is included below.
 9
10
11
12
13
14
15
16
17
18
19
             23.      Agents seized the Subject Currency as proceeds of, and/or property used
20
     to facilitate, drug trafficking activities. The Subject Currency was later transferred to,
21
     and remain in the custody of, the USMS.
22
     B.      Seizure of the Subject Firearm
23
24           24.      Discussed below are the circumstances regarding the seizure of a Sig Sauer

25 model P220 .45 caliber semiautomatic pistol bearing serial number G232888 and
26 associated ammunition (the “Subject Firearm”). The Subject Firearm was seized
27 during a search of a vehicle registered in the name of Defendant Alonzo Williams
28 Baggett.

     Affidavit of TFO Huber in Support of Motion for Protective Order - 7    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 9 of 11



 1           25.      In summary, based upon evidence described herein and in the Search
 2 Warrant Affidavit, investigators believe that Baggett was a multi-ounce cocaine
 3 redistributor. Further evidence of Baggett’s activities related to drug trafficking—and the
 4 vehicle from which the Subject Firearm was seized—is described in the Search Warrant
 5 Affidavit at paragraphs 126–42.
 6           26.      On June 6, 2018, agents conducted a search of the vehicle registered to
 7 Baggett. During the search, agents recovered the Subject Firearm (which was loaded)
 8 from a backpack located in the vehicle’s rear seat. From the same backpack, agents
 9 additionally recovered currency as well as various substances that field tests identified as
10 heroin and cocaine. A photograph of the Subject Firearm is included below.
11
12
13
14
15
16
17
18
19
             27.      Based upon my review of records pertaining to the investigation described
20
     herein, I know that Baggett has previously been convicted of crimes punishable by
21
     imprisonment for a term exceeding one year, including:
22
                      a. Attempting to Elude a Pursuing Police Vehicle, on or about March 2,
23
                          2007, in the Thurston County Superior Court, case number 06-1-00881-
24
                          6;
25
                      b. Unlawful Possession of a Firearm in the First Degree, on or about
26
                          March 2, 2007, in the Thurston County Superior Court, case number 06-
27
                          1-00881-6;
28

     Affidavit of TFO Huber in Support of Motion for Protective Order - 8    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 10 of 11



 1                    c. Unlawful Possession of a Controlled Substance with Intent to Deliver,
 2                        on or about March 2, 2007, in the Thurston County Superior Court, case
 3                        number 06-1-00881-6;
 4                    d. Violation of the Uniform Controlled Substances Act, on or about June
 5                        17, 2003, in the King County Superior Court, case number 03-8-01030-
 6                        0;
 7                    e. Violation of the Uniform Controlled Substances Act, on or about
 8                        December 18, 2002, in the King County Superior Court, case number
 9                        02-8-03896-6; and
10                    f. Violation of the Uniform Controlled Substances Act, on or about
11                        December 18, 2002, in the King County Superior Court, case number
12                        02-8-00903-6.
13           28.      Agents seized the Subject Firearm as a firearm involved or used in a
14 knowing violation of 18 U.S.C. § 922(g) and/or 18 U.S.C. § 924(c). The Subject
15 Firearm is now in the custody of the DEA.
16 ///
17 ///
18 ///
19
20
21
22
23
24
25
26
27
28

     Affidavit of TFO Huber in Support of Motion for Protective Order - 9    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET. SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cr-00131-RAJ Document 501-1 Filed 12/20/18 Page 11 of 11




 I                                            V.        CONCLUSION
 2           29.      For the reasons described above and in the incorporated Search Warrant
 3   Affidavit, I submit that there is probable cause to believe that the Subject Property is
 4   subject to forfeiture pursuant to       2l U.S.C. $ 853(a) (facilitating   property for, andlor

 5   proceeds of, a conspiracy to distribute controlled substances) and/or 18 U.S.C.

 6   $ 924(d)(1) (firearms or ammunition involved or used in a knowing violation                     of   18

 7   U.S.C. $$ 922(g) and/or 924). The Subject Property should therefore remain in the
 8   custody of the United States pending resolution of the criminal cases.
 9

10
                                                         JsiathanHuber, Affiant
11
                                                         Task Force Officer, FBI
t2
13
             SUBSCRIBED and SWORN to before me on this                       Aot*
                                                                             -\,       day of December,
t4
     20l8,by FBI Task Force Officer JONATHAN HUBER.
15

t6
t7                           ,-:i-w,xz
                            Z t i. 9 '.,
                                       '.-?n't:r$.'iNntarv   prrhlic in and ror
                                                                            for the
r8                          V i'-:.a       ? {r?'z-i.r^ryiuiii.                 rhe
                            7r,?,;'q.Uj<,c'         ZStut" of Washington, *too co,-rr\
                                              "d_-r-b
t9                           "r7:;:ylk*....--:s1==corn*issionE*;ir";,-,/-*/;r
                               ?rifli,v,o-ros.._--s
20

2t
22

23

24

25

26

27

28

     Affidavit of TFO Huber in Support of Motion for Protective Order - l0          UNITED STATES ATTORNEY
                                                                                 7OO STEWART  SrnEer. SUITE 5220
                                                                                    SEATTLE, WASHTNGToN 98 101
                                                                                           (206) s53-79'70
